Filed 9/5/13 In re Tyler G. CA2/1
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                  DIVISION ONE


In re TYLER G., a Person Coming Under                                B247249
the Juvenile Court Law.                                              (Los Angeles County
                                                                     Super. Ct. No. CK30123)


LOS ANGELES COUNTY
DEPARTMENT OF CHILDREN AND
FAMILY SERVICES,

         Plaintiff and Respondent,

         v.

ROBIN G.,

         Defendant and Appellant.



         APPEAL from an order of the Superior Court of Los Angeles County, Donna
Levin, Referee. Dismissed.
         Robin G., in pro. per.; and Kate M. Chandler, under appointment by the Court of
Appeal, for Defendant and Appellant.
         No appearance for Plaintiff and Respondent.
                                             ——————————
       Robin G. (Mother) appeals from the dependency court’s jurisdictional and
dispositional order removing her newborn son Tyler from her care. We appointed
counsel for Mother, and counsel filed an opening brief informing us she was unable to
find any arguable issues, and requesting that we exercise our discretion to permit mother
personally to submit a supplemental brief. On June 25, 2013, Mother filed a
supplemental brief. Neither Mother’s brief, nor our independent review of the record,
reveals any arguable issues. Accordingly, we dismiss the appeal.
                                    BACKGROUND
       In August 1997, Mother gave birth to her daughter Amanda G. at a McDonald’s
and Mother and the baby were hospitalized at the Kaiser Permanente Hospital on Sunset
Boulevard for two days. Mother left without the baby and Department of Children and
Family Services (DCFS) was unable to locate Mother. Mother never contacted DCFS
and the case terminated in April 2000 when Amanda was adopted. In 1998, DCFS
located Mother, who told them she left home at 18 due to physical and sexual abuse by
her father and brother. Mother used cocaine and worked as a prostitute.
       On August 30, 2012, DCFS received a referral regarding Tyler, who was born one
month prematurely on August 20, 2012. Mother initially had difficulty bonding with
Tyler and properly feeding him. However, when discharged from the hospital, she
demonstrated the ability to properly care for him. However, the hospital had to issue
mother a car seat, baby clothes, diapers and formula. Mother had limited supplies and
did not appear able to acquire more.
       Mother’s pediatrician at the hospital told the social worker that Mother “seemed a
little off.” He explained that because Tyler was not feeding well, the hospital told
Mother he would need to stay for a few days. At first, Mother seemed to understand, but
five minutes later, Mother was upset and wondered why she and the baby could not go
home. Mother stated she had no family or friends.
       On August 31, 2012, the social worker went to Mother’s room at a residence hotel
and spoke to Robert Collins, the maintenance man. He told the social worker Mother had


                                             2
lived at the hotel for about a year, and he did not see any visitors at Mother’s room.
Collins was concerned about Tyler because of the way Mother handled him and put him
in the car seat. “She handles him like he is a toy. He is in his little carrier and she is
rough with him. She swings [the car seat] around like there is no baby inside it. I have
seen this . . . three or four times since she brought the baby home.” Collins suspected
that Mother had “split personalities.” “Mother would be fine one minute and be friendly,
within minutes she [would] get[] upset and start[] yelling or talking to herself.” Mother
would answer herself, stop in the hallway and talk to the wall or empty space.
       Christine Directo, the property manager of Mother’s residence hotel told the social
worker that Mother would be evicted on September 9, 2012. She had seen Mother
swinging the baby carrier around and was “happy to see the baby [was] still alive.” She
believed Mother was unstable, but did not suspect substance abuse. Mother would talk to
her and suddenly turn to her side and start talking to someone who was not there. Mother
got upset easily and changed her tone, and Mother would forget information from one
minute to the next. Dave Ellis, the desk clerk, resided a few doors away from Mother’s
unit and heard her screaming “[s]hut up, [s]hut up” at 1:00 a.m. He heard Tyler crying at
night and Mother screaming at him. Ellis also observed Mother speaking to herself and
swinging the baby carrier roughly.
       The nurse at the hospital where Tyler was born told the social worker that she had
seen Mother and Tyler when he came in for his newborn check up. Tyler seemed fine,
and there were no concerns with Mother’s behavior. Mother had a lot of questions and
concerns about how to care for Tyler. However, the nurse only saw them for about five
minutes.
       The social worker and two police officers visited Mother’s room. Mother invited
them in. The residence was dark and Mother stated the light fixtures did not work. The
blinds were closed and had a sheet over them. The room had a twin size mattress and
several puddles of water on the floor. The mattress was filthy and had no linen. On a
small table were approximately 20 bottles of champagne, beer, and alcohol. Some were


                                               3
open and empty or half full. A small refrigerator contained two water bottles, rotten
broken eggs, and one empty can of baby formula. The refrigerator was filthy and had
living and dead cockroaches inside. The entire apartment had cockroaches crawling all
over. Mother stated she had an infestation of cockroaches and bedbugs. The baby items
included the car seat/carrier, one plastic laundry basked and about 10 newborn outfits,
four small prefilled baby bottles, one small bag of diapers, travel size baby shampoo, and
a small bag of baby wipes. The baby items had cockroaches all over. There were two
large windows with no safety gates or screens.
       Mother stated she was moving due to the conditions of the apartment. Mother told
the social worker that Tyler was premature, and that she did not obtain prenatal care.
Mother had been diagnosed with esophageal cancer prior to her pregnancy, and although
she followed her medical treatment for cancer, she did not obtain any prenatal care.
Mother stated her cancer causes a lot of pain and she vomits. Mother had tumors but did
not get to the doctor often because the doctor’s office was too far away. Mother took
medication for her tumors but had not refilled the medication in over a year. Mother fed
Tyler one small bottle ever three hours and changed his diaper four or five times a day.
Mother insisted there was formula in the refrigerator although there was none. When
asked about Tyler’s father, Mother began to cry and stated she did not want to discuss
him. Mother did not have any family or friends to assist her.
       Mother intended to move and return to school for the fall semester to study to
become a radiology technician. She also had a small business on the side selling health
and wellbeing products. Mother planned to move to Kentucky where her maternal
grandmother resides. Mother denied any history of mental illness or hallucinations. She
stated that when she seemed to be talking to herself, she was actually talking on the
phone. Mother denied yelling at Tyler, or handling him roughly. Mother stated she did
not have any other children, and once had a stillborn baby. When confronted with her
1997 case, Mother stated, “Oh, you mean Amanda?” Mother stated Amanda was born on




                                             4
the streets and was taken by DCFS. Mother was never told how she could get Amanda
back.
        When informed that DCFS intended to detain Tyler, Mother was calm and asked
several appropriate questions. She stated Tyler’s father used drugs, but they were legal
drugs, and he had been violent with her on the phone. She did not know where he lived
but gave the social worker a phone number for Carlos G. Tyler was detained.
        DCFS contacted Carlos G., who told them he has known Mother for 20 years. He
met Mother on the street; Mother works the streets of Hollywood and asks him for money
several times a year. Mother has a 16-year-old son residing in Mississippi with family.
Carlos G. did not deny he had sex with Mother, but stated it was about eight months ago.
He has seen track marks on Mother’s arms and Mother smelled to him like she used
methamphetamine. Carlos G. believed Mother had some mental health problems but he
was not sure. About four months ago, Mother asked for $1,000 to move to Kentucky.
When he refused, she said she would report him to the police for soliciting, and informed
him she was expecting his baby. He does not believe he is Tyler’s father.
        Mother admitted to the social worker she had a 16-year-old son named Jonathan
who lived in Kentucky. DCFS learned that Mother was arrested in August 1997 for
soliciting in Los Angeles.
        DCFS filed a petition dated September 6, 2012, alleging failure to protect under
Welfare and Institutions Code section 300, subdivision (b), based on Mother’s mental
and emotional problems, and the unsanitary condition of Mother’s home.
        At the September 6, 2012 detention hearing, the court found Carlos G. to be
Tyler’s alleged father. Mother stated she was moving in two days and wanted Tyler
returned to her at that time. The court ordered Tyler detained and placed in foster care,
and granted Mother visitation three times a week, for three hours per visit.
        DCFS’s jurisdiction report stated that Carlos G. denied paternity and was
requesting a DNA test. Carlos G. was in a relationship and did not want to be involved




                                             5
with Tyler. Tyler’s caregiver had reported that often Mother’s phone did not work or
there was difficulty contacting Mother.
        The desk clerk informed DCFS that Mother had left the hotel about a week before.
He said Mother often talked to herself and yelled. What Mother said often did not make
any sense. Mother did not treat Tyler well. The maintenance man, reiterated that Mother
talked to herself and handled Tyler very roughly. Sometimes Mother was pleasant, but
other times she would be “ranting and raving about how she was being treated in her
job.”
        Directo, the property manager, told DCFS that Mother was evicted because she
did not pay her rent. Directo disputed that there were power problems, and stated the
hotel sprayed for bugs. Mother called the health department but then Mother refused to
let them spray.
        Mother’s visitation with Tyler was haphazard. She missed the first visit,
informing the social worker she woke up late. Mother was tardy to the second visit
because she could not find the location. Mother’s interaction with Tyler was appropriate.
Mother was tardy to the third visit but interacted appropriately with Tyler. Mother was
not well groomed, and the foster mother reported that Mother kept repeating that she
should not be going through this, it was retaliation, and she would do anything to get her
baby back. Mother did not show for the fourth visit, nor did she call to cancel. Mother
called the foster mother and apologized, but then stated there were delays with getting a
bus. For the fifth scheduled visit, Mother called and canceled. Mother called the foster
mother and yelled at her.
        On September 10, 2012, the social worker visited Mother’s new residence. The
apartment was a single unit that appeared clean. There was a strong smell of cigarettes.
Mother shared a toilet and shower, and the room had a bed and dresser. A small
refrigerator was clean but empty. Mother had baby bottles, travel size baby toiletries, and
baby clothing. The bottles were dusty and appeared to have roach feces on them.
Mother agreed the bottles would need to be cleaned prior to use.


                                             6
       DCFS recommended that no reunification services be provided pursuant to
Welfare and Institutions Code section 361.5, subdivision (b) (10) and (11).
       At the September 24, 2012 hearing, the court took evidence from the social worker
regarding the conditions of Mother’s room at the residence hotel at the time of detention,
the statements of the staff at the residence hotel, Mother’s new residence, and her
discussions with the pediatrician at the hospital regarding Mother and Tyler. The social
worker did not recall seeing a crib in Mother’s new residence. Mother testified that she
complained to the residence hotel about the lack of working lights or heat, the insect
infestation, and that she had filed complaints with the housing and health departments,
and that she had won her case against the hotel. She agreed to move out to seek federal
housing assistance. Mother asserted she had a crib in her new residence. Mother claimed
that she did not receive notice of the proceedings with respect to Amanda.
       The dependency court sustained the allegations of the petition and denied
reunification services.
       We appointed appellate counsel to represent Mother. On June 6, 2013, Mother’s
counsel filed an opening brief, pursuant to In re Phoenix H. (2009) 47 Cal.4th 835 and In
re Sade C. (1996) 13 Cal.4th 952, informing us that she had found no arguable issues,
and requesting us to exercise our discretion to permit Mother to submit her own brief.
On June 7, 2013, we notified Mother that she had 30 days with which to submit a letter or
brief stating any contentions or arguments she wished us to consider.
       Mother submitted a supplemental brief in pro. per., on June 25, 2013. (In re
Phoenix H., supra, 48 Cal.4th at p. 844.) Mother stated that the case was the result of
false allegations of the staff of her residence hotel. She had been in a dispute with
management for “years” over the condition of her apartment, and had contacted the
Health Department, which inspected the hotel and ordered repairs. After the hotel sued
to evict Mother and lost their case, she believed the hotel reported her to DCFS in
retaliation. Mother stated she had complied with all court orders and done things beyond




                                             7
what was called for in the court order—Mother voluntarily submitted to a number of tests
showing there were no mental issues, drug issues, or anger management issues.
          We have reviewed Mother’s supplemental brief. Out of an abundance of caution,
we have also independently reviewed the record. Our review has confirmed what
Mother’s counsel determined, i.e., nothing in the record indicates that an arguable issue
exists for our consideration, and nothing in Mother’s supplemental brief changes that
result.
                                      DISPOSITION
          The appeal is dismissed.
          NOT TO BE PUBLISHED.


                                          JOHNSON, J.


We concur:


          MALLANO, P. J.


          ROTHSCHILD, J.




                                             8